Per Curiam.

The plea puis darrein continuance, was properly overruled. Admitting the truth of the matter set forth in it, it was not such as the defendant could avail himself of, to prevent the trial. It is a general principle, (1 Inst. 294. 2 Inst. 422.) that a judge cannot be excepted to, or challenged, for corrup-. tian ; but must be punished by indictment, or impeachment. If this plea could not be supported, it was agreed by the parties that judgment should be rendered for the plaintiffs. The judgment must, therefore, be affirmed.
Judgment affirmed.